Title: To George Washington from Fielding Lewis, 29 December 1772–28 February 1773
From: Lewis, Fielding
To: Washington, George



Dear Sir
[c.29 December 1772–February 1773]

The post just leaving Town I have only time to inform you that I have rented your Houses & the Land between the road & River to Mr Fitzhugh for £22.10.0 ⅌ Ann: with liberty to get Fencing from the Land Mr Hunter want the other field next to him I shall go over in order to agree with him tho’ I think the better way is not to rent the other part nor will I conclude the bargain ’till next post when I may know yr opinion. I shall observe yr directions with regard to the Mr Mercers Negro⟨s⟩ am on my

way to the Sale now. Corn is plenty the price 12/6 no purchasers, no wheat to be sold, I have parted with all my bread & Flour at 15/ Cash Credt to Apl Court have heard Flour has fallen something at No[r]folk tho’ I dont believe it the price wheat has rais’d at Philadelphia & Baltimore consequently Flour cannot fall shall write you next post I am Dr Sir yr most Affectionate Hume Servt

Fielding Lewis

